FORM OF SUBSCRIPTION AGREEMENT

 

JACC Studios Inc.

A Nevada Corporation.

 

8414 West Fann Road, Suite 180

Las Vegas, NV 89131

 

   

 

The undersigned (sometimes referred to herein as " Subscriber'') hereby
subscribes to purchase the number of shares of Common Stock (the " Shares") of
JACC Studios Inc. a Nevada Corporation (the "Company ") indicated below. The
undersigned understands that, if accepted, its subscription is irrevocable, but
that it may be rejected in the sole discretion of the Company, for any reason.

 

In consideration for the acceptance by the Company of this Subscription
Agreement, the Subscriber hereby agrees, represents and warrants as follows:

 

1.       Acceptance or Rejection of Subscription. The Company shall have the
right to accept or reject tills subscription in whole or in part. If rejected,
the Subscriber's check and Subscription Documents (as defined below) shall be
promptly returned to the Subscriber. If accepted, the Subscriber's check will be
forwarded directly to the Company, and tile Subscriber's Investor Questionnaire
and Subscription Agreement (collectively referred to herein as tile
"Subscription Documents' will be retained by the Company.

 

2.       Closing. If the Company has not received and accepted subscriptions and
the closing date of November 30, 2019 is not extended in the sole discretion of
the Company for up to an additional ninety

(90) days from the "Closing Date", the Offering will terminate and any
unaccepted investments in the possession of the Company and Subscription
Documents shall be promptly returned to the Subscriber.

 

3.       Agreement to Indemnify. The Subscriber hereby agrees to indemnify and
hold harmless the Company and all of its directors, officers, agents and
employees from any and all damages, losses, costs and expenses (including
reasonable attorneys' fees) which they may incur (I) by reason of the
Subscriber's failure to fulfill any of the terms and conditions of this
Agreement, (ii) by reason of the Subscriber's breach of any of the Subscriber' s
representations, warranties or agreements contained herein or in the Investor

Questionnaire, and (iii) with respect to any and all claims made by or involving
any person, other than the Subscriber, claiming any interest, right, title,
power or authority regarding the Subscribe r's purchase of Shares. The
Subscriber further agrees and acknowledge s that this indemnification agreement
shall survive any sale or transfer, or attempted sale or transfer, of any
portion of the Subscriber's Shares or upon the Subscriber's death.

 

4.       Representations, Warranties and Covenants. The Subscriber hereby
represents, warrants, and covenants that:

(i)       Subscriber acknowledges that the Shares have not been registered under
the Securities Act with the Securities and Exchange Commission, nor have the
Shares been registered or qualified for sale under the laws of any other
jurisdiction (either within or outside of the United States).

(ii)       Subscriber is acquiring the Shares for Subscriber's own account and
not for the account of others and for investment purposes only.

(iii)       All subsequent offers and sales of the Shares by Subscriber shall be
made in compliance with the Securities Act, pursuant to registration under the
Securities Act or pursuant to an exemption from such registration.

(iv)       Subscriber understands that the Share s are being offered and sold to
it in reliance on specific exemptions from the registration requirements of U.S.
federal and state securities laws and that the Company is relying upon the truth
and accuracy of the representations, warranties, agreements acknowledgments and
understandings of Subscriber set forth in the Subscription Agreement and
Investor Questionnaire in order to determine the applicability of such
exemptions and the suitability of Subscriber to acquire the Shares.

 

 -1-

 

(v)       Subscriber has adequate net worth and means of providing for his
current needs and personal contingencies to sustain a complete loss of his
investment in the Shares and has no need for liquidity in this investment.

(vi)       The Company has made available to Subscriber, its counsel and
advisors, if any, the opportunity to ask quest ions of, and receive answers from
the Company and its representatives, concerning the terms and conditions of

an investment in the Shares, and has given it access to any requested
information, document s, financial statements, books and records relative to the
Company and an investment in the Shares.

(vii)       If the Subscriber is a corporation, it is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, and if the Subscriber is a partnership or other organization, it
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization.

(viii)       (a) If the Subscriber is a corporation, the execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate action, (b) if the Subscriber is a partnership or other organization,
the other governing documents to enter into this Agreement and to consummate the
transactions contemplated hereby and all necessary consents and approvals
required by the partnership agreement or other governing documents have been
obtained, and (c) for both corporations and partnerships, this Agreement
constitutes a legal, valid and binding obligation of the Subscriber, enforceable
against the Subscriber in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors'

rights generally.

(ix)       Subscriber is aware that investing in the Shares is speculative and
involves a high degree of risk and that any right to transfer its Shares in the
Company is limited and restricted by law, and this Subscription Agreement.

(x)       Subscriber has evaluated the risks of investing in the Shares and bas
substantial experience in making investment decisions of this type or is relying
on his advisors or Purchase Representative, if applicable, in making this
investment decision.

 

The foregoing representations , warranties, and covenants and all other
information which the Subscriber has provided to the Company concerning the
Subscriber and the Subscriber's financial condition (or concerning the entity or
organization which the subscriber represents and its financial condition) are
true and accurate as of the date hereof.

 

5.       Subscription Agreement Binding on Heirs, Etc. This Subscription
Agreement shall be binding upon the Subscriber's heirs, successor's estate,
legal representatives and assigns, and shall be construed in accordance with the
laws of the State of Nevada.

 

6.       Execution Authorized. If this Subscription Agreement and the other
relevant Subscription Documents are executed on behalf of a corporation,
partnership, trust or other entity, the Subscriber has been duly authorized and
empowered legally to represent such entity and to execute this Subscription
Agreement and such Subscription Documents and all other instruments in
connection with the purchase of the Shares, and the Subscriber's signature is
binding upon such entity.

 

7.       Legal Representation/Conflict of Interest. The Subscriber, by executing
this Subscription Agreement acknowledges, represents and agrees that (a) the
Company has retained legal counsel to represent it in connection with the
preparation of this Subscription Agreement. (b) such legal counsel has prepared
such documents with a view to the interests of the Company only and has not
undertaken to represent the interest of the Subscriber and that no
attorney-client relationship or fiduciary duty exists between such legal counsel
and the Subscriber, notwithstanding that the Subscriber's investment may pay,
directly or indirectly , for such legal services; (c) the Subscriber has been
advised to have such legal documents reviewed by the Subscriber's own
independent attorney and/or other advisors; and (d) the services performed by
such legal counsel have been limited to the preparation of such documentation at
the request and direction of the Company and such legal counsel has not
undertaken to conduct any investigation whatsoever concerning the facts, risks
or circumstances concerning or relating to the investment and/or the background
or financial qualifications of the Company.

 

 -2-

 

8.       Governing Law, and Venue. This Agreement shall be construed in
accordance with, and governed by, the laws of the State of Nevada with venue
proper in Nevada.

 

9.       Definition of Terms. The terms used herein, if not otherwise defined
herein, shall have the meanings attributed to such terms in the Agreement. All
pronouns and any variations thereof used herein shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the person or
persons herein may require.

 

l0. Number of Shares. The undersigned hereby subscribes for Shares as follows
______ @$____ cents per share. My check (or cashier's check) payable to "JACC
Studios Inc." in the amount of $______ is enclosed.

 

11.       Taxpayer Identification Number Certification.

 

 

      Social Security or Tax I.D. No.   Social Security or Tax I.D. No.

 

 

I declare that the number shown in this Subscription Agreement is my correct
taxpayer identification number and/or social security number (or I am waiting
for a number to be issued to me), that I have read and understood the foregoing
documents, and that [ desire to purchase the shares herein under the terms set
forth in this Subscription Agreement.

 

 

 

Signature ______________________

 

Date _________________________

 

 

 

TYPE OF OWNERSHIP (Check one)

 

[  ] INDIVIDUAL OWNERSHIP [  ] COMMUNITY PROPERTY   (One signature required)  
(one signature required if interest held in one name, i.e., managing spouse; two
signatures required if interest held in both names)         [  ] JOINT TENANTS
WITH RIGHT OF SURVIVORSHIP [  ] CORPORATION   (both or all parties must sign)  
          [  ] PARTNERSHIP [  ] TRUST  

(Please include a copy of the Statement of Partnership Agreement authorizing
signature)

 

 

(Please include a copy of the Trust Agreement)

 

 

 

 

 

 -3-